Citation Nr: 1343034	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  10-30 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a ventral hernia repair, claimed as a stomach muscle injury.

2.  Entitlement to an initial compensable rating for residuals of a scar, status post ventral hernia repair. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1969.

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board finds that additional development is required to satisfy VA's obligations under the VCAA.

VA Examinations- The Veteran was last afforded a VA digestive examination and VA skin examination in September 2008.  A review of the Veteran's September 2011 BVA Hearing testimony suggests that there has been an increase in symptomatology of the Veteran's residuals of a ventral hernia repair, claimed as a stomach muscle injury, and residual scar, status post ventral hernia repair, since the September 2008 VA examination.  Specifically, the Veteran testified that he wears a belt and his scar is tender.  At the Veteran's September 2008 VA examination it was noted that the Veteran had no ventral hernia and his scar was not tender.  Therefore, the Board finds that the Veteran should be afforded new VA digestive and skin examinations in order to determine the current severity of his service-connected residuals of a ventral hernia repair, claimed as a stomach muscle injury, and residual scar, status post ventral hernia repair.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Outstanding Records-  The Veteran testified at his September 2011 BVA hearing that he had received treatment at the James A. Haley Veterans' Hospital in Tampa, Florida.  VA records from this facility are not located in the claims file.  Moreover, a review of the Veteran's Virtual VA file and Veterans Benefits Management System file does not reflect these records have been associated with the Veteran's files.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his residuals of a ventral hernia repair, claimed as a stomach muscle injury, and residual scar, status post ventral hernia repair.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.  

Regardless of whether or not the Veteran responds, the AMC must obtain the Veteran's VA treatment records from the James A. Haley Veterans' Hospital in Tampa, Florida.  All attempts to procure records should be documented in the file.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Following the development above, schedule the Veteran for a VA examination to determine the current nature and etiology of his service-connected residuals of a ventral hernia repair, claimed as a stomach muscle injury. 

The claims file must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history and such should be recorded. 

The examiner is asked to identify any manifestations of the Veteran's residuals of a ventral hernia repair, claimed as a stomach muscle injury, currently experienced by the Veteran.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine:

a.  Whether the Veteran's service-connected residuals of a ventral hernia repair, claimed as a stomach muscle injury, is manifested by a small post-operative ventral hernia, not well supported by a belt under ordinary conditions, or a healed ventral hernia or post-operative wounds with weakening of the abdominal wall and indication for a supporting belt. 

b.  Whether the Veteran's service-connected residuals of a ventral hernia repair, claimed as a stomach muscle injury, is manifested by a large post-operative ventral hernia not well supported by a belt under ordinary conditions. 

c.  Whether the Veteran's service-connected residuals of a ventral hernia repair, claimed as a stomach muscle injury, is manifested by massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable. 

The examiner must then render an opinion concerning the effect of the Veteran's service-connected disability on his ordinary activity and his ability to procure and maintain employment.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3.  Following the development set forth in Remand paragraph 1, schedule the Veteran for a VA examination to determine the current severity of his service-connected residual scar, status post ventral hernia repair. 

The claims file must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history and such should be recorded. 

The examiner should:

a.  Describe the size of the Veteran's service-connected residual scar, status post ventral hernia repair, in inches or centimeters;

b.  Indicate whether his service-connected residual scar, status post ventral hernia repair, causes any functional loss, and if so, indicate the extent of the limitation of function expressed in terms of degree of loss of use, limitation of range of motion, ankylosis, etc.;

c.  Indicate whether his service-connected residual scar, status post ventral hernia repair, is unstable or painful.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

4.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

